Citation Nr: 1001730	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In August 2007 the Board remanded the 
case for further development.  The case has been returned to 
the Board for further appellate action.  

In April 2007, the Veteran and his wife testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Just prior to the RO's issuance of the most recent 
Supplemental Statement of the Case (SSOC) in September 2009, 
the Veteran's representative submitted additional evidence 
pertinent to the claim.  The September 2009 SSOC, in denying 
the Veteran's claim for an initial compensable disability 
rating for bilateral hearing loss, did not list the 
additional evidence, particularly the June 22, 2004, VA 
audiogram results as evidence considered in reaching the 
determination and did not refer to the evidence in its 
analysis.  In fact, the SSOC specifically found that the 
complete puretone results were not shown in the records and 
unavailable for use in determining the Veteran's current 
level of disability.  Moreover, there is no evidence that a 
SSOC was issued adequately addressing the issue and pertinent 
evidence since that time.  Nor has the Veteran submitted a 
waiver of RO consideration of the evidence he submitted 
directly to the RO.  Because the pertinent evidence was 
neither listed or discussed in the analysis, the Board finds 
that the SSOC issued in September 2009 is inadequate and 
defective for purposes of 38 C.F.R. § 19.31 (b)(1).  The law 
requires that the RO consider the evidence added to the 
record since the April 2006 Statement of the Case (SOC) and 
prior to the issuance of the SSOC in September 2009, re-
adjudicate the claim, and issue an appropriate SSOC.  38 
C.F.R. §§ 19.31, 19.37 (2009).

Although VA obtained the January 23, 2007, VA audiological 
test results as requested in the August 2007 remand, and the 
Veteran submitted the June 22, 2004, VA audiological test 
results also requested in the remand, these audiological 
evaluations, as well as those of a February 7, 2008 VA 
audiological test, are uninterpreted air and bone conduction 
audiograms in graphical form only and the examiners did not 
provide complete interpretations of the audiometric readings 
contained on the graphs.  As the case is already being 
remanded, the June 22, 2004, January 23, 2007, and February 
7, 2008, VA audiological evaluations should be reviewed by a 
VA audiologist and, if possible, interpretations compatible 
with VA guidelines should be provided to include what speech 
audiometric tests were used, if applicable.

Accordingly, the case is REMANDED for the following action:

1.  A VA audiological expert should review 
the June 22, 2004, January 23, 2007, and 
February 7, 2008, VA audiological 
evaluations, and if possible, provide 
interpretations of the puretone audiometric 
graphs for each evaluation in a format 
compatible with VA guidelines.  The 
examiner should also comment on whether or 
not the Maryland CNC speech audiometric 
testing was used in each of the 
evaluations.  

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to an initial 
compensable disability rating for bilateral 
hearing loss.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


